Name: Regulation (EEC) No 1179/71 of the Commission of 4 June 1971 amending Regulation (EEC) No 685/69 as regards private storage of butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  trade policy;  agricultural structures and production
 Date Published: nan

 352 Official Journal of the European Communities No L 123/18 Official Journal of the European Communities 5.6.71 REGULATION (EEC) No 1179/71 OF THE COMMISSION of 4 June 1971 amending Regulation (EEC) No 685/69 as regards private storage of butter and cream the Community ; whereas, therefore, the provisions concerning the conclusion of contracts laid down in Article 23 of Regulation (EEC) No 685/69 should be supplemented in order to adapt them to the new conditions : Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1253/70,2 and . in particular Article 6 (7) thereof; Whereas Article 8 (2) of Council Regulation (EEC) No 985/683 of 15 July 1968 laying down general rules governing measures of intervention on the market in butter and cream, as last amended by Regulation (EEC) No 1075/714 provides that private storage aid shall be conditional on the conclusion of a storage contract with the intervention agency ; whereas the conditions under which the storage contract is to be drawn up are laid down by Article 23 of Commission Regulation (EEC) No 685/695 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 606/71 6 ; Whereas Regulation (EEC) No 1075/71 abolished the requirement originally laid down in Article 8 (4) of Regulation (EEC) No 985/68, according to which private storage contracts could be concluded by the intervention agency of a Member State only ' in respect of butter produced in that Member State ; whereas contracts awarded by an intervention agency may now relate to butter manufactured anywhere in Article 23 of Regulation (EEC) No 685/69 shall be amended as follows : (a) The following shall be added to paragraph 4 : '(e) the Member State of manufacture'. ( b ) The following paragraph shall be inserted : '5 . When the butter is stored in a Member State other than the Member State of manufacture, the conclusion of the storage contract shall be conditional on proof that the butter reaches the standards required for the granting of private storage aid in the Member State of manufacture.' (c ) The original paragraph 5 shall become paragraph 6. Article 2 1 OJ No L 148, 28.6.1968, p . 13 . 2 OJ No L 143 , 1.7.1970, p . 1 . 3 OJ No L 169, 18.7.1968, p . 1 . 4 OJ No L 116, 28.5.1971 , p . 1 . 5 OJ No L 90, 15.4.1969, p . 12 . 6 OJ No L 70, 24.3.1971 , p . 16. This Regulation shall enter into force on 7 June 1971 . Official Journal of the European Communities 353 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1971 . For the Commission The President Franco M. MALFATTI